ON MOTION FOR REHEARING
PER CURIAM.
The per curiam affirmance entered by this court on June 5, 1990 is hereby withdrawn, and the following opinion substituted therefor.
Claude D. Strickland has appealed, and Robyn M. Strickland has cross-appealed, from a final judgment of dissolution of marriage. We affirm on all issues, except with regard to the allegation that it was error to require appellant Strickland to pay the former wife’s health insurance premiums indefinitely. Appellee apparently concedes that the period of the award should have been limited to the 10 years for which rehabilitative alimony was awarded. Therefore, we reverse only so much of the award of health insurance premiums as would indicate that such award is indefinite, and direct the trial court to amend the final judgment to reflect a 10-year limitation thereon.
Affirmed in part, reversed in part and remanded with directions.
BOOTH, JOANOS and BARFIELD, JJ., concur.